DEBT PURCHASE AND ASSIGNMENT AGREEMENT

THIS DEBT PURCHASE AND ASSIGNMENT AGREEMENT (this "Agreement" ), is

entered into on December 7, 2016, by and between Village Partners LLC (the
"Assignor") and Coronado Ventures Number One, LLC (the "Assignee") (the Assignor
and Assignee are collectively referred to as the "Parties" herein).

 

WHEREAS, Assignor is the legal and beneficial owner of aggregate indebtedness of
Grey Cloak Tech, Inc., Inc., a Nevada corporation (the "Company") in a principal
amount of $20,000.00, consisting of a Promissory Note dated June 9, 2016, which
has accrued interest in an amount of 18% per annum, (the "Debt").

 

WHEREAS, Assignor desires to assign all of the principal to Assignee and
Assignee desires to accept from Assignor such principal of the Debt, on the
basis of the representations, warranties and agreements contained in this
Agreement.

 

WHEREAS, as consideration for the assignment of the Debt by Assignor, the
Assignee has agreed to pay Assignor the sum of Twenty Thousand Dollars ($20,000)
(the " Purchase Price").

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.ASSIGNMENT.

 

1.1Transfer of Debt: On the Closing Date (as set forth below), for the payment
of the Purchase Price, the Assignor hereby sells, assigns, and transfers to the
Assignee all of the rights and interests to the $20,000 principal balance of the
Debt (the "Assigned Debt"), consisting of $20,000.00 of principal and none of
the accrued and unpaid interest, owned by the Assignor and all of the rights and
benefits thereunder and the Assignee accepts such assignment. The Purchase Price
shall be paid to Assignor on or before the Closing Date. If the Assignor has not
received the entire Purchase Price on or before the Closing Date, then the
Assignor shall have the right in its sole discretion to deem this Agreement null
and void and of no further force or effect. By its signature hereto, the Company
agrees to and approves this assignment and agrees to the changes to the changes
to the Promissory Note set forth in paragraph 4 below.

1.2Closing Procedures. The closing of the assignment contemplated hereunder
shall take place on or before December 9, 2016 (the " Closing Date"). On or
before the Closing Date, the Assignee shall pay the Purchase Price of $20 ,000
to Assignor and the Company will have paid the $900 in accrued interest on the
Note to the Assignor.

 

2.ADDITIONAL DOCUMENTS. The Assignor agrees to take such further action and to
execute and de live r, or cause to be executed and delivered, any and all other
documents which are, in the opinion of the Assignee or its counsel, necessary to
carry out the terms and conditions of the assignment effected by the Agreement.

 

3.EFFECTIVE DATE AND COUNTERPART SIGNATURE. This Agreement shall be effective as
of the date first written above. This Agreement, and acceptance of same, may be
executed in one or more counterparts, each of which shall be deemed an origin
al, but all of which together shall constitute one and the same instrument.
Confirmation of execution by email of a scanned signature page shall be binding
upon that party so confirming.

 

4.CONSENT AND AGREEMENT OF THE COMPANY. The Company, as evidenced by its
signature below, represents and warrants that, upon delivery to the Company of
the Note, the Company shall promptly cause to be issued to the Assignee a new
Note in the amount of $20,000 which shall be similar to the current Note except
that the maturity date will be extended until June 9, 2017 and it will be
convertible at any time at $.04 per share. It will also refer to the original
issue date of the Note which was June 9, 2016. In addition, the Company agrees
that it has paid to the Assignor the accrued interest through December 9, 2016
in the amount of $900. The Company also represents that the Note is currently
outstanding in the entire amount stated and it represents a bona fide debt
obligation of the Company.

 

-1-



 

5.MUTUAL REPRESENTATIONS AND WARRANTIES.

 

5.1Organization; Authority. Each of the Parties are entities duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations there under, and the
execution , delivery and performance by the Assignor of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Assignee.

 

5.2Binding Agreement: This Agreement, when executed and delivered by the Parties
, will constitute a valid and legally binding obligation, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors' rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief , or other equitable remedies, or (c) to the
extent the indemnification provisions contained herein may be limited by federal
or state securities laws.

 

5.3No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby , do or will violate any
constitution, statute, regulation, rule ,injunction, judgment, order, decree ,
ruling, charge or other restriction of any government , governmental agency , or
court to which the Parties are subject or any provision of its organizational
documents or other similar governing instruments , or conflict with, violate or
constitute a default under any agreement, credit facility, debt or other
instrument or understanding.

 

5.4Consents. No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other Person
is required on the part of Assignee for the valid authorization, execution,
delivery and performance by the Assignee of this Agreement and the consummation
of the transactions contemplated hereby

 

6.REPRESENTATIONS AND WARRANTIES – ASSIGNEE

 

6.2Investment Experience; Access to Information and Preexisting Relationship.
The Assignee (a) either alone or together with its representatives, has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of this investment and make an informed decision
to so in vest, and has so evaluated the risks and merits of such investment in
the Assigned Debt, (b) has the ability to bear the economic risks of this
investment and can afford a complete loss of such investment, (c) understands
the terms of and risks associated with the acquisition of the Notes, including,
without limitation, a lack of liquidity, price transparency or pricing
availability and risks associated with the industry in which the Company
operates, (d) has had the opportunity to review such disclosure regarding the
Company, its business, its financial condition and its prospects as the Assignee
has determined to be necessary in connection with the Assignment of the Assigned
Debt, and (e) is an accredited investor as that term is defined in Rule 501 of
Regulation D.

 

6.3Restrictions on Transfer. The Assignee understands that the Assigned Debt has
not been registered under the Securities Act of 1933, as amended ("Securities
Act") or the securities laws of any state.

 

 

 

-2-



6.4Absence of General Solicitation. The Assignee is not accepting such
Assignment as a result of any advertisement, article, notice or other
communication regarding the Note published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general solicitation or general advertisement.

 

7.REPRESENTATIONS AND WARRANTIES OF THE ASSIGNOR

 

7.2Ownership. Assignor has good and marketable title to the Debt and is
conveying to Assignee all rights, title and interest to the Debt. Said Debt, is
free and clear of all liens, mortgages, pledges, security interests,
encumbrances or charges of any kind or description.

 

7.3Principal Amount of indebtedness, The amount of debt to be purchased by
Assignee is a valid debt reported in the financial statements of the issuer, and
none of the debt to be purchased has been assigned or promised to any third
party. Additionally, the Debt has been fully funded and Assignor has provided
proof of funding of the Debt to Assignee.

 

7.4No Litigation, There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Assignor, threatened against
the Assignor, which could reasonably be expected in any manner to challenge or
seek to prevent, enjoin, alter or delay the transactions contemplated hereby.

 

7.5Not an Affiliate. Assignor is not now, and has not been during the
immediately preceding 90 days, an officer, direct or, 10% or more shareholder of
Company or in any other way an "affiliate " of Company (as that term is defined
in Rule 144(a)(l) adopted pursuant to the Securities Act of 1933, as amended).

 

7.6Default of Representations and Warranties. It is understood and acknowledged
by Assignor that any violation of this Section 6 specifically will result in an
automatic and immediate default of this Agreement.

 

8.GENERAL PROVISIONS

 

8.2Termination, Should the Assignee fail to pay the Purchase Price to the
Assignor on or before the Closing Date, then this Agreement shall be
automatically null and void and of no force or effect at the option of the
Assignor, and all right, title and interest in and to the Debt shall remain
fully vested in the Assignor.

 

8.3Expenses, Each Party shall bear its own costs and expenses incurred in
connection with its negotiations, execution and delivery of this Agreement,
including, without limitation, the fees and disbursement of its legal counsel.

 

8.4Amendments. No provision hereof may be waived or modified other than by an
instrument in writing signed by the party against whom enforcement is sought.

 

8.5Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

8.6Goyerning Law; Submissions to Jurisdiction. This Agreement shall be governed
by and Construed in accordance with the Laws of the State of Colorado without
regard to conflict of Law principles. Each Party agrees that any action or
proceeding arising out of or relating in any way to this Agreement shall be
brought in a U.S. Federal or State Court of competent jurisdiction sitting in
the State of Colorado. Each Party hereby irrevocably and unconditionally waives
any defense of Forum Non Convenes or lack of person jurisdiction to the
maintenance of any action or proceeding and any right of jurisdiction or venue
due to the place of residence or domicile of any Party hereto.

 

 

 

-3-



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ASSIGNOR:

Village Partners LLC

 

By: /s/ George Lee

George Lee, Member

 

ASSIGNEE:

 

Coronado Ventures Number One, LLC

 

By: /s/ Timothy J. Brasel

Timothy J. Brasel, Member

 

ACCEPTED AND AGREED:

 

GREY CLOAK TECH INC.

By: /s/ William Bossung

William Bossung, CFO

 

 

 

 

-4-

 [image_005.jpg]

-5-

 

 [image_006.jpg]

-6-